This is the second appeal in this case. Cobb v. State,24 Ala. App. 358, 135 So. 417.
On this appeal the record discloses a trial singularly free from exceptions. All of the facts leading up to and surrounding the homicide were admitted in evidence and in such manner as that the jury had before it everything to be considered in arriving at a verdict. The charge of the court was full, fair, and the points of law clearly stated. Every written charge requested by defendant which stated a correct proposition of law was given by the court, except refused charge 6, which was amply covered by given charge 11 and by the oral charge of the court.
The trial was orderly and free from excitement and passion or from the bickerings of counsel, too often found in trials in homicide cases. The verdict evidences calm and deliberate consideration of the facts, and is in our judgment free from any just criticism. More trials such as this would tend to uphold the dignity of courts and the majesty of the law. The court properly overruled the motion for a new trial.
We find no error in the record, and the judgment is affimed.
Affirmed.